Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6, 15 and 20 are objected to because of the following informalities:  the limitation "a non-draw state" in line 2 should read "a non-drawn state". Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  "A method of claim 11" in line 1 should read "The method of claim 11" similar to claims 13, 15 and 16. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "an IV device" in lines 2-3. It is unclear if this limitation refers to the IV device recited in claim 1 line 2 or a different IV device. For purposes of examination the limitation is interpreted as “the IV device”.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 11, 13, 17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCarty (US Patent 5439452).
Regarding Claim 1, McCarty teaches (Fig 1) a patency checking system, comprising: 
a fluid path (14) to be coupled to an intravenous (IV) device at a distal end of the fluid path (Col 3, lines 49-52); 
a patency port formed along a length of the fluid path (22); and 
a plunger (P) fluidically coupled to the fluid path (14) at the patency port to selectively draw blood into the fluid path to confirm patency of the fluid path (As the syringe may draw fluid, and is connected to the fluid path 14, it is interpreted that the functionality of the syringe is met).
Regarding Claim 3, McCarty teaches (Fig 1) the patency checking system wherein the plunger (P) is formed within a barrel to form a syringe (S) that is fluidically coupled to the fluidic path (14) via a fluid path adapter (24).
Regarding Claim 4, McCarty teaches (Fig 1) further comprising a valve (28)formed along the fluid path (14) and intermediate to the distal end of the fluid path (V is distal end of fluid path) and the plunger (P).
Regarding Claim 5, McCarty teaches (Fig 1) further comprising a fluid flush reservoir (Col 5 lines 21-23; "the container containing the flush solution is interconnected with the system using spike 16") fluidically coupled to the plunger (P) wherein the valve (28) selectively allows 
Regarding Claim 11, McCarty teaches (Fig 1) a method of manufacturing a patency checking system, comprising: forming a patency port (22) on a fluid path (14) ; forming an intravenous (IV) coupler on a distal end of the fluid path (Col 3, lines 49-52; interpreting whatever structure connects device to venipuncture site is the coupler); and coupling a syringe (S) at the patency port (22), the syringe (S) comprising a plunger (P).
Regarding Claim 13, McCarty teaches the method further comprising forming a valve (28) intermediate to the patency port (22) and distal end of the fluid path (V is interpreted as distal end of 14). 
Regarding Claim 17, McCarty teaches (Fig 1) a blood infusion system, comprising: 
an intravenous (IV) device (Col 3, lines 49-52); 
a fluid path (14) to be coupled to the intravenous (IV) device at a distal end of the fluid path; 
a patency port (22) formed along a length of the fluid path (14); and 
a syringe (S) fluidically coupled to the fluid path at the patency port to, with a plunger of the syringe, selectively draw blood into the fluid path to confirm patency of the fluid path (As the syringe may draw fluid, and is connected to the fluid path 14, it is interpreted that the functionality of the syringe is met).
Regarding Claim 19, McCarty teaches the blood infusion system further comprising: 
a valve (28) formed along the fluid path and intermediate to the distal end of the fluid path (It is interpreted that V is the distal end of the fluid path 14) and the plunger (P); and 
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 12, 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCarty (US Patent 5439452) in view of Adams (US Patent Pub. 20090254049).
Regarding Claim 2, McCarty teaches all limitations of the claim mentioned above. McCarty does not teach the patency checking system wherein the plunger further comprises a spring biased to pull the plunger to a non-drawn state. 
	Adams teaches (Fig 2A) a spring (120) biased plunger (62), which biases the plunger in a non-drawn state (Fig 2A is non-drawn state, Fig 2B is drawn state). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plunger of McCarty to include a spring biased to pull the plunger to a non-drawn state as taught by Adams. Doing so would prevent dangerously high fluid pressure in the system, if there were high fluid pressure in the system the plunger would be in the drawn state and the fluid would flow into the chamber, which would allow for the fluid pressure to reset [0058].

Adams teaches (Fig 2A) a spring (120) biased plunger (62), which biases the plunger in a non-drawn state (Fig 2A is non-drawn state, Fig 2B is drawn state). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plunger of McCarty to include a spring biased to pull the plunger to a non-drawn state as taught by Adams. Doing so would prevent dangerously high fluid pressure in the system, if there were high fluid pressure in the system the plunger would be in the drawn state and the fluid would flow into the chamber, which would allow for the fluid pressure to reset [0058].
Regarding Claim 14, the combination of McCarty and Adams teaches all limitations of the claim mentioned above. McCarty further teaches the method further comprising fluidically coupling a fluid flush reservoir (Col 5 lines 21-23; "the container containing the flush solution is interconnected with the system using spike 16") to the syringe (S) to selectively allow for: patency checking at an IV device coupled at the intravenous (IV) coupler and; and drawing of fluid from the fluid flush reservoir to flush the IV device (Col 5 lines 35-52; reference uses valve and stop cock interchangeably - Col 2 line 44 ). 
Regarding Claim 18, McCarty teaches all limitations of the claim mentioned above. McCarty does not teach the blood infusion system wherein the syringe further comprises a spring biased to pull the plunger to a non-drawn state. 
Adams teaches (Fig 2A) a spring (120) biased plunger (62), which biases the plunger in a non-drawn state (Fig 2A is non-drawn state, Fig 2B is drawn state). 
.
Claim 6, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCarty (US Patent 5439452) in view of Melsheimer (US Patent Pub 20090247985).
Regarding Claim 6, McCarty teaches all limitations of the claim mentioned above. McCarty does not teach the patency checking device further comprising a locking device to lock the plunger in a non-drawn state. 
Melsheimer teaches (Fig 2A) a locking device to lock the plunger in a non-drawn state (162; Fig 2A is non drawn state and Fig 2C is drawn state)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the patency checking device of McCarty by adding a locking device to lock the plunger in a non-draw state as taught by Melsheimer. Doing so would prevent linear or longitudinal movement of plunger [0044]. One of ordinary skill in the art would know that this would prevent unwanted movement of the plunger.
Regarding Claim 15, McCarty teaches all limitations of the claim mentioned above. McCarty does not teach the method further comprising forming a locking device on the syringe to lock the plunger in a non-drawn state. 
Melsheimer teaches (Fig 2A) a locking device to lock the plunger in a non-drawn state (162; Fig 2A is non drawn state and Fig 2C is drawn state)

Regarding Claim 20, McCarty teaches all limitations of the claim mentioned above. McCarty does not teach the blood infusion system further comprising a locking device to lock the plunger in a non-drawn state. 
Melsheimer teaches (Fig 2A) a locking device to lock the plunger in a non-drawn state (162; Fig 2A is non drawn state and Fig 2C is drawn state)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood infusion system of McCarty by adding a locking device to lock the plunger in a non-draw state as taught by Melsheimer. Doing so would prevent linear or longitudinal movement of plunger [0044]. One of ordinary skill in the art would know that this would prevent unwanted movement of the plunger.
Claim 7-8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCarty (US Patent 5439452) in view of Duchon (US Patent Pub. 20020198496).
Regarding Claims 7 and 8, McCarty teaches all limitations of the claim mentioned above. McCarty does not teach the patency checking device further comprising a linear motor to automatically advance the plunger upon actuation by a clinician of a button; wherein the linear motor advances the plunger a set distance based on a length of the fluid path.
	Duchon teaches a syringe device that comprises a linear motor to automatically advance the plunger (see [0063] teaching a motor to drive the plunger; it is interpreted that this is a linear motor as it linearly moves the plunger back and forth) upon actuation by a clinician of a 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the patency checking device of McCarty by having a linear motor to automatically advance the plunger upon actuation by a clinician of a button wherein the linear motor advances the plunger a set distance based on a length of the fluid path as taught by Duchon. Doing so would offer more control features that aren’t available in manual systems and provide more safety features as computers can monitor the parameters of the motor (See [0007] and [0018]). 
	Regarding Claim 16, McCarty teaches all limitations of the claim mentioned above. McCarty does not teach the method further comprising mechanically coupling a linear motor and motor actuation button to the plunger to automatically advance the plunger upon actuation by a clinician of the motor actuation button.
Duchon teaches a syringe device that comprises a linear motor to automatically advance the plunger (see [0063] teaching a motor to drive the plunger; it is interpreted that this is a linear motor as it linearly moves the plunger back and forth) upon actuation by a clinician of a button ([0063] teaches motor is a part of console 12, it can be seen in Figure 1 that console 12 has switches/buttons).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plunger of McCarty by mechanically coupling a linear motor and motor actuation button to the plunger to automatically advance the plunger upon actuation by a clinician of the motor actuation button as taught by Duchon. Doing so .
Claim 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCarty (US Patent 5439452) in view of Hochman (US Patent Pub. 20170106142).
Regarding Claims 9 and 10, McCarty teaches all limitations of the claim mentioned above. McCarty does not teach the patency checking device further comprising a force sensor to detect a force used to pull the plunger back; wherein the force sensor further comprises a notification module to present to a clinician a notification descriptive of when a detected force by the force sensor indicates that the force used to pull the plunger back indicates non-patency of the IV device.
Hochman teaches [0077] that a force sensor may be used to detect the force driving the plunger in order to calculate pressure within a syringe. Hochman also teaches that the sensor may communicate with a control device (CPU) in order to make necessary changes based on the data received from the sensor. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the patency checking device of McCarty with a force sensor to detect a force used to pull the plunger back; wherein the force sensor further comprises a notification module to present to a clinician a notification descriptive of when a detected force by the force sensor indicates that the force used to pull the plunger back indicates non-patency of the IV device as taught by Hochman. Doing so would provide a safety measure which could alert clinician error or compromised patency (see [0099]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783